235 F.2d 25
98 U.S.App.D.C. 266
Charles A. DAVIS, Appellant,v.UNITED STATES of America, Appellee.
No. 13200.
United States Court of Appeals District of Columbia Circuit.
Argued June 19, 1956.Decided June 28, 1956.

Mr. Robert H. Symonds, Washington, D.C., with whom Mr. Saul G. Lichtenberg, [98 U.S.App.D.C. 267]  Washington, D.C., was on the brief, for appellant.
Mr. E. Tillman Stirling, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Thomas Flannery, Asst. U.S. Attys., were on the brief for appellee.  Mr. Leo A. Rover, U.S. Atty. at the time record was filed, also entered an appearance for appellee.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted of the crimes of robbery and bribery.  He contends that he was entitled to judgment of acquittal at the close of the Government's case.  We think the evidence was sufficient to take the case to the jury.


2
Appellant also urges that the trial court erred in not declaring a mistrial (1) upon admission of an accusatory statement and (2) upon admission of an inflammatory and prejudicial statement.  We find no error under the circumstances of this case.


3
Nor in any other of the points raised on appeal do we find error affecting substantial rights of the appellant.


4
Affirmed.